Citation Nr: 0217085	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error in a March 
1974 rating decision that denied service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Elzie (Sonny) Fitzgerald, 
Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1972 to August 
1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
New Orleans, Louisiana, which held that no revision was 
warranted in a March 1974 rating action that denied service 
connection for a back disorder.

In February 1999, the veteran was afforded a personal 
hearing at the RO.  A transcript of the hearing testimony 
has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for a back disorder were denied by 
means of a March 1974 rating decision.  The veteran was 
notified of this decision and did not perfect an appeal of 
the decision.

2.  The March 1974 rating decision was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions existing at the time were correctly 
applied.


CONCLUSION OF LAW

The RO rating decision of March 1974 which denied service 
connection for a back disorder does not contain CUE.  38 
C.F.R. § 3.105(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  As an initial matter, the 
Board notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000.  66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable in claims 
of CUE in a RO rating decision.  38 U.S.C.A. § 5109A, 38 
C.F.R. § 3.105(a); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).  
Therefore, the VCAA is not applicable to the issue of CUE in 
the prior RO rating action.

Factual Background.  During service in January 1973, the 
veteran complained of having hurt his back the previous day 
lifting boxes.  Examination showed spasm of the left 
paravertebral muscles, and the impression was of back 
sprain.  In May 1973, the veteran complained of having 
sprained his back in 1972, and was able to touch his toes 
without difficulty.  Objectively, there was muscle 
tenderness of the lumbosacral area.  In July 1973, the 
veteran complained of back pain after driving a few hours, 
and he denied any recent trauma.  The examiner's impression 
was again of muscle strain.  An x-ray taken later that month 
revealed bilateral defects pars interarticularis L5-S1 area, 
with anterior slippage.  The impression was of spondylolysis 
with spondylolisthesis.  Mild paravertebral muscle 
tenderness was noted.  A few days later, the veteran 
reported having fallen and hurt his back, although an 
examination reflected no abnormal neurologic signs.  The 
veteran was granted a medical discharge from active duty in 
October 1973 due to spondylolysis with spondylolisthesis.  
Medical discharge papers indicate that the back condition 
was considered to have pre-existed service and not to have 
been aggravated thereby.

In March 1974, the RO issued a rating decision denying 
service connection for a back disorder.  The RO concluded 
that the veteran's back disorder pre-existed service and was 
not aggravated during active duty.  The veteran was notified 
of this decision by letter dated April 4, 1974.  He was 
informed that his claim had been denied as the evidence did 
not show that his back disorder was incurred in or 
aggravated by his military service.  However, the evidence 
does not show that he filed a notice of disagreement with 
this decision, and the decision became final.

In October 1995, the veteran submitted a statement alleging 
error in the adjudication of his claim for service 
connection for a back disorder in 1974.  He asserted that 
his condition was brought on by being blown from the top of 
an armored personnel carrier during service, after which he 
fell on his back and was transported to a hospital.  The 
veteran reported having suffered from back problems since 
1973 at the time of an October 1996 VA examination as well.  
The veteran also testified at a hearing before a RO hearing 
officer in February 1999, and restated this contention in 
greater detail.

Legal Criteria. The Board notes that, under 38 C.F.R. §§ 
3.104(a), 3.105(a) and 20.1103 taken together, a rating 
decision is final and binding in the absence of CUE.  Under 
38 C.F.R. 3.105(a), "[p]revious determinations which are 
final and binding . . . will be accepted as correct in the 
absence of clear and unmistakable error."  A decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has provided the following 
guidance with regard to a claim of CUE:

In order for there to be a valid claim 
of 'clear and unmistakable error,' 
there must have been an error in the 
prior adjudication of the claim.  
Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the 
time were incorrectly applied.  The 
claimant, in short, must assert more 
than a disagreement as to how the facts 
were weighed or evaluated.  

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, 
such errors do not give rise to the 
need for revising the previous 
decision.  The words 'clear and 
unmistakable error' are self-defining.  
They are errors that are undebatable, 
so that it can be said that reasonable 
minds could only conclude that the 
original decision was fatally flawed at 
the time it was made.  A determination 
that there was a 'clear and 
unmistakable error' must be based on 
the record and the law that existed at 
the time of the prior AOJ [agency of 
original jurisdiction] or Board 
decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not 
for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 38 
C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also 
Yates v. West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' 
requires that error, otherwise prejudicial, must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In 
Russell, Fugo and other decisions, the Court has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The Court has further 
held that simply to claim CUE on the basis that previous 
adjudication had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

In Luallen v. Brown, 8 Vet. App. 92, 94 (1996), the Court 
provided several examples of situations that are not CUE.  
These include the following: (1) change in diagnosis, such 
as a new medical diagnosis that "corrects" an earlier 
diagnosis which was considered in a final rating decision; 
(2) failure by VA to fulfill the duty to assist the 
claimant; or, (3) disagreement as to how the facts were 
weighed or evaluated.  

Regulations in effect in 1974 provided, in pertinent part, 
that service connection would be awarded for disabilities 
that were shown to have been incurred in or aggravated by 
active military or naval service.  38 C.F.R. § 3.303 (1974).  
The disease entity must be identified and shown to be 
chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is 
required.  38 C.F.R. § 3.303(b) (1974).  Service connection 
may also be granted when all of the evidence demonstrates 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1974).

Analysis.  The veteran asserts, in essence, that the March 
1974 rating decision that denied service connection for a 
back disorder was clearly and unmistakably erroneous because 
the medical evidence available at that time clearly showed 
that this disability was either incurred in, or that a 
preexisting back condition was aggravated by, active duty.  
The Board notes that the veteran was notified of this 
decision, but he did not file an appeal of this decision.  
Therefore, the RO denial of service connection for a back 
disorder is final in the absence of CUE.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.105.

In assessing whether the rating action issued in March 1974 
was undebatably erroneous in concluding that the veteran's 
back disorder was not incurred in, or aggravated by, his 
active military service, the Board must limit its review to 
the evidence that was of record at the time that the 
decision was issued.  After a review of this evidence, the 
Board finds that the March 1974 rating decision that denied 
service connection for a back disorder was not clearly and 
unmistakably erroneous. 

Specifically, the evidence of record at the time that the RO 
denied the veteran's claim for service connection in March 
1974 does not show that the veteran's spondylosis with 
spondylolisthesis was incurred in or aggravated during 
service.  At the time of discharge, medical examiners 
determined that the disorder pre-existed service and was not 
aggravated therein.  Despite service medical records showing 
complaints of back strain in service, there was nothing in 
the medical evidence of record at the time that the RO 
issued decision in 1974 to suggest that the veteran's in-
service complaints of back pain and muscle strain 
represented a chronic increase in disability.  Further, 
there is no evidence of hospitalization following the severe 
fall the veteran alleges occurred.  Moreover, there was no 
post service medical evidence of record at the time of the 
1974 decision to show that the veteran's back disorder was 
either incurred in or aggravated by his active military 
service.

The Board finds that the March 1974 RO denial of service 
connection for a back disorder was supported by and 
consistent with the evidence then of record.  There is no 
undebatable error in the March 1974 rating decision and it 
cannot be said that reasonable minds could only conclude 
that the 1974 decision was fatally flawed at the time it was 
made.  Accordingly, the Board finds that CUE is not shown in 
the December 1974 decision which denied service connection 
for a back disorder.

The Board notes that additional statements from the veteran 
alleging injury during service have been submitted during 
the course of this appeal showing.  However, as stated 
previously, in determining whether a prior final decision 
contains CUE, the Board is limited to a review of the 
evidence that existed when that decision was made.  Thus, 
the evidence presented since the RO rendered the March 1974 
rating action is of no probative value as to whether that 
rating action contains CUE.


ORDER

Inasmuch as the March 1974 rating decision denying service 
connection for a back disorder was not the product of CUE, 
the benefit sought on appeal as to this matter is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

